Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


4.	Claims 1,5,6,7,8,9,16,18 and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims1,3,1,9,4,8,12,13 and 14 of U.S. Patent No. 10571039 Although the claims at issue are not identical, they are not patentably distinct from each other because the broader claims of the instant application embrace all of the features recited in the patent claims, yet lack the more specific limitations included in the patented claims.  That is, in considering the scope of the claims, the broader claims of the instant application are considered “anticipated” by the more specific claims of the patent much like a species claim anticipates a broader generic claim.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 4 and 10-14 use the terms “a tool-less valve service port,” and or “a tool-less removable valve cap”.
It is not clear how a port or cap can be “tool-less”. The boundaries of tool-less are also unclear. If the cap can be installed by hand is that tool-less? Examiner would interpret it that way.

Claims 2-3, 5-9 and 15-20 are unclear being dependent to an unclear independent claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 5, 8-13,15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartman (US Patent 3,474,818).

Regarding claim 1. (as far as it is clear)
A serviceable valve carousel system comprising: a valve carousel housing (20; Figs. 4,10,11} comprising
 a valve carousel receiver, a tool-less valve service port (30; col. 4  lines 39-45; fig, 4), 
a first port adapter receiver (27; Fig, 4),, and
 a second port adapter receiver(28; fig 4); and a rotatable valve carousel (top assembly above 20; Fig. 4) comprising a substantially cylindrical portion (40, figs. 4, 9),, a removable valve lumen (57; Fig. 4),, a valve cap receiver, and a tool-less removable valve cap comprising (65; col. 3, lines 55-62; col 5, lines 14-28; Figs. 4, 9,10) a substantially radiused portion (outer 65; Fig. 9) compatible with a substantially radiused portion of the substantially cylindrical portion of the rotatable valve carousel, wherein the rotatable valve carousel is rotatably disposed in the valve carousel housing (col 3, lines 59-62; Figs, 9, 10)..

Regarding claim 2. 
The system of claim 1, further comprising: a first port adapter (pipe 17 threaded in receiver 27) removably attached to the first port adapter receiver; and a second port 

Regarding claim 3. 
The system of claim 1, further comprising: a removable valve (40) at least partially disposed within the removable valve lumen of the rotatable valve carousel.


Regarding claim 5. The system of claim 1, wherein the rotatable valve carousel further comprises a rotation handle (53, 55: Figs, 1, 4} disposed on a substantially flat surface (47; Fig. 4) of the substantially cylindrical portion.

Regarding claim 8.
 The system of claim 1, wherein the rotatable valve carousel further comprises a mounting post (91; Fig, 4) disposed on a substantially flat surface of the substantially cylindrical portion.

Regarding claim 9. 
The system of claim 1, wherein the valve carousel housing further comprises a mounting post (91; Fig, 4) receiver (holes in 23 engaging bolts 91; col. 4, lines 28-31; Figs. 1, 4, 5)   that receives a mounting post of the rotatable valve carousel to secure the rotatable valve carousel to the valve carousel housing.

Regarding claim 10. 
The system of claim 1, wherein the tool-less removable valve cap comprises a substantially radiused surface (outer 65; Fig, 8) on a first side, a substantially flat surface (68; Fig. 4)  on a second side, and a cap lumen (69; Fig 4) that fluidly connects the first side to the second side.

Regarding claim 11. 
The system of claim 1, wherein the tool-less removable valve cap is removably disposed over a removable valve (67; figs. 3, 4, 8) at least partially disposed within the removable valve lumen (Fig 8.)of the rotatable valve carousel.

Regarding claim 12. 
The system of claim 1, wherein the tool-less removable valve cap comprises the substantially radiused portion (outer 65; Fig. 9) compatible with the substantially radiused portion (45; Fig 9) of the substantially cylindrical portion of the rotatable valve carousel such that the rotatable valve carousel may rotate when disposed within the valve carousel housing(col 3, lines 59-62; Figs, 9, 10)..

Regarding claim 13. 
The system of claim 1, wherein the tool-less valve service port is disposed in between the first port adapter receiver and the second port adapter receiver (Fig. 4).


Regarding claim 15. The system of claim 1, wherein the rotatable valve carousel further comprises a port lumen (69; Fig 4) in fluid communication with the valve lumen or the removable valve disposed therein.

Regarding claim 20. 
The system of claim 2, wherein each of the first port adapter and the second port adapter comprise a hose connection, a threaded connection (Inner 17/18; Figs. 3, 4), a straight flange connection, an angled flange connection, or a rotated flange connection.

Allowable Subject Matter
Claims 4, 14, 17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753